Opinion filed November 29, 2018




                                        In The


        Eleventh Court of Appeals
                                    ____________

                               No. 11-18-00279-CR
                                    ____________

                        JAMES HOLLAND, Appellant
                                           V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 26963A


                      MEMORANDUM OPINION
      Appellant, James Holland, entered into a plea agreement with the State and
pleaded guilty to the offense of theft, a state jail felony. In accordance with the terms
of the plea agreement, the trial court assessed Appellant’s punishment at
confinement for twenty months in a state jail facility. Appellant filed a pro se notice
of appeal. We dismiss the appeal.
      This court notified Appellant by letter that we had received information from
the trial court that this is a plea bargain case in which Appellant has no right of
appeal. See TEX. R. APP. P. 25.2(a)(2), (d). We requested that Appellant respond
and show grounds to continue the appeal. Appellant has not filed a response.
        Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled on
before trial, or (B) after getting the trial court’s permission to appeal.”                             The
documents on file in this appeal reflect that Appellant entered into a plea bargain,
that his punishment was assessed in accordance with the plea bargain, and that
Appellant waived his right of appeal. The trial court certified that Appellant has no
right of appeal. Both the plea agreement and the trial court’s certification were
signed by Appellant, Appellant’s counsel, and the judge of the trial court. The
documents on file in this court support the trial court’s certification. See Dears v.
State, 154 S.W.3d 610, 613–14 (Tex. Crim. App. 2005). Accordingly, we must
dismiss this appeal without further action. TEX. R. APP. P. 25.2(d); Chavez v. State,
183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
        Accordingly, this appeal is dismissed.


                                                                   PER CURIAM
November 29, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2